JAMES DICKSON PHILLIPS, Circuit Judge,
specially concurring:
I concur in the result and in all of the majority opinion’s painstaking factual and legal analysis. I write separately only to emphasize my basis for concurring in the affirmance of the district court’s finding that James Williams’ discharge .was dis-eriminatorily motivated.
The factual issue on which that finding was based was, in my view, an exceedingly close one. As the majority opinion points out, it turned finally on credibility determinations. Williams testified — without any direct or circumstantial corroboration — that he did not remove a tag whose removal, or assumed removal, was the specific reason (and a justifiable one if accepted) articulated by Thurston for his discharge. Thur-ston’s witness offered circumstantial evidence — the tag in the wastebasket and the *148benefit to Williams from its removal — to suggest that Williams had removed it or that, in any event, Thurston assumed in good faith that he had.
To find as it did on this claim, the district court had perforce to reject as pretextual— as false — Thurston’s fall-back assertion that whatever the fact of the matter, Thurston acted on a reasonable assumption that Williams had removed the tag, not merely that he had removed it. The finding then turned on a dual credibility determination: that Williams’ testimony that he had not removed the tag was true and that Thur-ston’s testimony about its state of mind (and possibly of the specific wastebasket episode) was false. On the underlying issue to which this conflicting testimony was addressed — Thurston’s state of mind — the burden of persuasion was on Williams.
As the majority opinion axiomatically observes, this dual credibility determination was one “peculiarly within the province of the trier of fact”. We review it, as we do all factual findings, under the clearly erroneous standard of Fed.R.Civ.P. 52(a), and under the special command of that rule to give “due regard ... to the opportunity of the trial court to judge of the credibility of witnesses.”
Under that standard and that special command, I agree with the majority opinion that the district court’s dispositive credibility determination here — simply accepting Williams’ testimony and rejecting Thur-ston’s — was not clearly erroneous. I write only to say that I do not consider that our task in review of such a determination begins and ends with recognition that the trial court had an opportunity denied us to observe the conflicting witnesses’ demean-ors. For “[cjredibility involves more than demeanor and comprehends an overall evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence”. 9 C. Wright & A. Miller, Federal Practice and Procedure: Civil § 2586, pp. 736-37 (1971). This being so, our review requires an assessment of whether a given credibility determination is made rationally suspect — to the point of suggesting a clearly erroneous process — by considering the evidence in its totality, or by taking judicial notice of incontestable conflicting fact, or by taking proper account of the cast of the burden of persuasion on the fact in issue.
Here, I am frank to say that, looking to the conflicting evidence alone and considering the cast of the burden of persuasion, I would be hard put as trier-of-fact to find by a preponderance of the evidence that Thur-ston’s proffered reason for Williams’ discharge was pretextual, i.e. false or “phony.” But looking beyond the bald conflicting testimony on the point, there- is nothing in the record which makes internally suspect to a reviewing court the process by which the trial court accepted Williams’ testimony about the historical fact and rejected Thur-ston’s testimony about its state of mind based upon an assumption concerning that fact.
Here witness demeanor, which we cannot assess, may well have made it completely rational in light of the whole record to determine that one-witness was telling the truth while the other was either consciously lying or, in the occasional way of mankind, shading the truth ever so slightly. To the extent corroboration of the one version or the other is available in other evidence of record, there is only the evidence tending to corroborate Williams’ version: that Thur-ston was engaged at the time in a general pattern or practice of discrimination of which this episode, as contended by Williams, was of a piece. Cf. Miller v. Mercy Hospital, 720 F.2d 356 (4th Cir.1983) (credibility determination respecting individual act of discrimination not supportable in light of whole record which revealed, inter alia, no general pattern of discrimination). Under these circumstances, I think we must defer to the superior “opportunity of the trial court to judge the credibility of witnesses” by observing their demeanors and otherwise exercising a feel for the case not possible in review.
By writing on this point, I do not suggest that the majority opinion implies anything *149to the contrary. My purpose is only to emphasize points respecting review of credibility determinations that I believe bear emphasis from time to time, particularly in litigation contexts such as that here that frequently boil down to head-on “swearing contests” between the principal party-witnesses.